Per Curiam :
The money paid by the petitioner in this proceeding having been wrongfully received by the Madison Square Bank after it had parted with the bond and mortgage upon which it was paid, the petitioner is entitled to be put in precisely the same position which he would have occupied had the bank held the mortgage at the time of the payment, which the bank or its receivers cannot be heard to object *115to. Tliis can only be done by directing the receivers to pay the money of the petitioner, which they have in their possession, to the State Trust Company to be applied upon the bond and mortgage in question.
The order should be reversed, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs.
Present — Van Brunt, P. J., O’Brien and Parker, JJ.
Order reversed, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs.